06/09/2020


        IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 19-0316



                                No. DA 19-0316

STATE OF MONTANA,

             Plaintiff and Appellee,

      v.

FRANKLIN JOHN BECKER,

             Defendant and Appellant.


                                    ORDER



            Upon consideration of Appellant’s counsel’s motion to withdraw

as counsel of record pursuant to Mont. Code Ann. § 46-8-103(2) and Anders v.

California, 386 U.S. 738 (1967), and good cause appearing therefore,

      IT IS HEREBY ORDERED that the Appellant in this matter shall file

a response to this motion within thirty (30) days of the date of this Order.

The response must be served upon all counsel of record, including the

Attorney General, the County Attorney, and the Appellate Defender’s Office.

      IT IS FURTHER ORDERED that the Clerk of this Court give notice of

this Order by mail to all counsel of record and to the Appellant at his last

known address.




                                                                     Electronically signed by:
                                                                           Mike McGrath
                                                              Chief Justice, Montana Supreme Court
                                                                           June 9 2020